Case 20-15634-EPK Doc57 Filed 04/06/21 Page1of2
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

[mi] Original Plan
CJ Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: HECTOR DOMINGUEZ JOINT DEBTOR: YANELIS LLANES CASE NO.: 20-15634-BKC-EPK
SS#: xxx-xx- 4735 SS#: xxx-xx-9835
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result ina O Included o Not included
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [1] Included [i] Not included
out in Section III

Nonstandard provisions, set out in Section VIII [m] Included [-] Not included

 

 

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

|. $318.86 formonths 1 to 36 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [:] NONE [] PRO BONO
Total Fees: $6000.00 Total Paid: $1000.00 Balance Due: $5000.00
Payable $138.89 /month (Months _l to 36 )
Allowed fees under LR 2016-1(B)(2) are itemized below:
FEE APP TO BE FILED
Applications for compensation must be filed for all fees over and above the Court’s Guidelines for Compensation.

 

 

Ill. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [m] NONE

[Retain Liens pursuant to 11 U.S.C. $1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [il] NONE

C. LIEN AVOIDANCE [mg] NONE
D.

SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[i] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[i] NONE
IV. | TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

LF-31 (rev. 10/3/17) Page | of 2

 

 
Case 20-15634-EPK Doc57 Filed 04/06/21 Page 2 of 2
Debtor(s): HECTOR DOMINGUEZ, YANELIS LL/ Case number: 20-15634-BKC-E
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: | NONE

 

 

Name: IDO ALEXANDER ATTORNEY FOR TRUSTEE

 

Payment Address:

 

Total Due: $3,475.00
Payable: $96.53 /month (Months 1 to 36 )

 

 

Name: NICOLE TESTA MEHDIPOUR TRUSTEE

 

Payment Address:

 

Total Due: $1,600.00
Payable: $44.45 /month (Months 1 to 36 )

 

 

 

B. INTERNAL REVENUE SERVICE: [i] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE

D. OTHER: [m] NONE

Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $10.00 /month (Months _|_ to 36 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [_] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [mi] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[m] NONE
VI. INCOME TAX RETURNS AND REFUNDS: [ml] NONE

VHE. NON-STANDARD PLAN PROVISIONS ["] NONE

[_] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Plan payments begin April 25, 2021

 

[-] Mortgage Modification Mediation

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Debtor April 6, 2021 Joint Debtor April 6, 2021
HECTOR DOMINGUEZ Date YANELIS LLANES Date
MICHAEL A. FRANK April 6, 2021
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 2 of 2
